internal_revenue_service number release date index number -------------------------------------------- --------------------------------- ------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-103090-11 date date x -------------------------------------------------- ---------------------------------- a ------------------------ ---------------------------------------------------- date date date date state year z ------------------ ---------------- ----------------------- --------------------------- ------------- ------- ----------- dear ----- -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling regarding x’s status as an s_corporation the information submitted states that x was incorporated on date in accordance with the laws of state x elected to be an s_corporation effective date on date x and a entered into an agreement stating that a was entitled to receive shares of x stock the unrestricted shares this agreement further stated plr-103090-11 that x would hold the unrestricted shares in trust until a demanded the unrestricted shares in writing x represents that it did not treat the unrestricted shares as outstanding shares of x x was unaware that all of the unrestricted shares should have been treated as outstanding as of the date_of_issuance until its attorneys brought the matter to x’s attention on date x now requests a ruling that if x’s failure to treat the unrestricted shares as outstanding as of date terminated x’s s election then the termination of x constituted an inadvertent termination within the meaning of sec_1362 x represents that as a corrective action x and its shareholders will file amended tax returns for all open tax years these returns will reflect the unrestricted shares as having been issued to a x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the internal_revenue_code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation plr-103090-11 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that if x’s s election was terminated such termination was inadvertent within the meaning of sec_1362 therefore we rule that x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election was not otherwise terminated under sec_1362 this ruling is contingent upon x and its shareholders filing amended tax returns for all open tax years within days of the date of this letter reflecting the shares having been issued to a this ruling is further contingent on a recognizing dollar_figurez of income in the year taxable_year arising from the issuance of the unrestricted shares x’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated computed items of income or loss of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether x has otherwise qualified as an s_corporation under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103090-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely charlotte chyr senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
